Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-11 are pending. Claims 1-11 have been examined. Claims 1-11 have been allowed. 

Allowable Subject Matter
Claims 1-11 are allowed. The following is an examiner’s statement of reasons for allowance:

As per claims 1 and 7, Yamamoto and Dickerson in combination teach:
receive, via a user interface, a setting of a threshold value associated with a combination of an attribute name of a component and an attribute value of the component, and the threshold value being used to check a clearance distance, the attribute name indicating a category of the attribute value;
storing the set threshold value in a memory;

referring to the memory to obtain a first threshold value associated with the combination of the first attribute name and the first attribute value of the first component;
but do not teach:
checking a clearance distance between a first center of gravity of the first component and a second center of gravity of another component included in the CAD-based assembly model in accordance with the obtained first threshold value;
in combination with other limitations recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2129                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129